
	
		II
		111th CONGRESS
		1st Session
		S. 200
		IN THE SENATE OF THE UNITED STATES
		
			January 11
			 (legislative day, January 9), 2009
			Mr. Leahy (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize a cost of living adjustment for the Federal
		  judiciary.
	
	
		1.Cost
			 of living adjustment for the Federal judiciaryPursuant to section 140 of Public Law 97–92,
			 justices and judges of the United States are authorized during fiscal year 2009
			 to receive a salary adjustment in accordance with section 461 of title 28,
			 United States Code.
		
